FRANK, Circuit Judge.
1. Putting to one side for a moment Section 724a, the Attorney General’s action under Section 155(c) would be.final. The word “may” in that section confers discretionary unresviewable power.
2. But Section 724a was enacted before appellant’s deportation. Appellee, on oral argument in this court, did not dispute appellant’s contention that that section removes an illegal entry as a barrier to naturalization. We do not now so decide. But we think that that question should be canvassed in the naturalization proceedings. If that section is held to remove that barrier, and if appellant otherwise satisfies the provisions of the statute, t'he deportation order should be quashed.
Accordingly, we vacate the order dismissing the habeas corpus writ; the habeas corpus petition is to remain undecided in the district court until the naturalization proceeding is concluded; the deportation order and warrant are meanwhile stayed.